NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 30 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

AMBER CURTIS,                                    No. 13-35146

              Plaintiff - Appellant,             D.C. No. 3:11-cv-01351-SI

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                        Argued and Submitted July 10, 2014
                                Portland, Oregon

Before: PREGERSON, PAEZ, and WATFORD, Circuit Judges.

       1. In denying Amber Curtis’ claim for supplemental security income, the

Administrative Law Judge (ALJ) erred by considering only those portions of third-

party functional reports by Shelby Alexander and Nicole Labins favorable to the

Commissioner. “[L]ay testimony . . . cannot be disregarded without comment.”


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                          Page 2 of 3
Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1053 (9th Cir. 2006). The ALJ

made no mention of Alexander’s and Labins’ statements that Curtis was

uncomfortable in public places, easily overwhelmed, and confused by written

instructions.

      This is not a case in which the ALJ rejected Alexander’s and Labins’

statements for the same reasons he rejected other witnesses’ testimony and merely

neglected to “point to” those equally applicable reasons. See Molina v. Astrue, 674

F.3d 1104, 1114–15 (9th Cir. 2012). Alexander and Labins based their reports on

their own observations, rather than on Curtis’ assertions, and the ALJ’s rejection of

Curtis’ testimony therefore has no clear bearing on Alexander’s and Labins’

reports. See Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Moreover, none

of Alexander’s or Labins’ statements are necessarily incompatible with Curtis’

reports that she prepares food, watches television, and cares for her son. See Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (“[M]any home activities are not

easily transferable to what may be the more grueling environment of the

workplace.”).

      Because the testimony, if fully credited, might have resulted in a different

disability determination, the ALJ’s error was not harmless. See Stout, 454 F.3d at

1056. If fully credited, Alexander’s and Labins’ statements add weight to Curtis’
                                                                         Page 3 of 3
own testimony, see Robbins v. Soc. Sec. Admin, 466 F.3d 880, 885 (9th Cir. 2006),

and may have supported additional restrictions in the vocational hypothetical.

      2. Although the ALJ wrote that he considered “[a]ll impairments, severe and

non-severe,” in determining Curtis’ residual functional capacity (RFC), we are

unable to determine on the record before us whether the ALJ adequately

considered Curtis’ mental health limitations. In analyzing Curtis’ RFC on remand,

the ALJ must, as required by 20 C.F.R. § 404.1545(a)(2), consider his own

findings that Curtis suffered from severe depression and anxiety and had mild or

mild to moderate limitations in several functional domains.

      Accordingly, we reverse the district court’s judgment with instructions to

remand to the Commissioner for further proceedings consistent with this

memorandum.

      REVERSED AND REMANDED.